DETAILED ACTION
Preliminary Amended claims 1 – 20 filed 25 September 2017 are responded to in this office action. The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 24 of U.S. Patent No. 8,751,301. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Application 17/700,984
US Patent 11,334,911
retrieving, by a computer, offline data from a database, the offline data including spot airing data comprising information on media creatives and networks on which the media creatives aired through linear television, the information containing biases due to a plurality of factors;
retrieving, by a computer, offline data from a database, the offline data including spot airing data comprising information on media creatives and networks on which the media creatives aired through linear television, the information containing biases due to a plurality of factors including differences in the networks and audiences of the networks;

creating, by the computer, a graph representing the media creatives connected via the networks;
determining, by the computer based at least on the media creatives and the networks in the spot airing data, a plurality of media creatives with overlapping networks on which the plurality of media creatives aired so as to allow for a media creative performance analysis;
determining, by the computer based at least on the media creatives and the networks in the spot airing data, a subgraph of the graph, the subgraph representing a plurality of media creatives with overlapping networks on which the plurality of media creatives aired so as to allow for a media creative performance analysis;
conducting, by the computer, the media creative performance analysis on the plurality of media creatives, the media creative performance analysis comprising:
conducting, by the computer, the media creative performance analysis on the plurality of media creatives, the media creative performance analysis comprising:
computing a media creative efficiency for each media creative of the plurality of media creatives per network;
computing a media creative efficiency for each media creative of the plurality of media creatives per each network of the overlapping networks;
creating a data structure for storing observations suitable as input to a weighted generalized linear model (GLM), wherein each entry in the data structure represents a network-media creative combination derived from the determined plurality of media creatives with overlapping networks;
creating a data structure for input to a weighted generalized linear model (GLM), wherein each entry in the data structure represents a network-media creative combination derived from the plurality of media creatives and the overlapping networks in the subgraph;
modifying the data structure to include a network spend for each entry;
modifying the data structure to include a network spend for each network-media creative combination;
computing a media creative efficiency for each respective network-media creative-network spend combination in the data structure, wherein the media creative efficiency is defined in terms of an incremental lift in unique visitors to a website per the network spend on the respective network-media creative combination; and
computing a media creative efficiency for each respective network-media creative-network spend combination in the data structure, wherein the media creative efficiency is defined in terms of an incremental lift in unique visitors to a website per the network spend on the respective network-media creative combination; and
performing a weighted GLM fitting operation over input data in the data structure to obtain quantified impacts of the plurality of media creatives beyond effects of the overlapping networks and differences in the networks and audiences of the networks;
performing a weighted GLM fitting operation over input data in the data structure to obtain quantified impacts of the plurality of media creatives beyond effects of the overlapping networks and the differences in the networks and the audiences of the networks;
adjusting, by the computer, the media creative efficiency for each network-media creative-network spend combination in the data structure utilizing the obtained quantified impacts of the plurality of media creatives to thereby debias the media creative efficiency for each network-media creative-network spend combination in the data structure; and
adjusting, by the computer, the media creative efficiency for each network-media creative-network spend combination in the data structure utilizing the quantified impacts of the plurality of media creatives to thereby debias the media creative efficiency for each network media creative-network spend combination in the data structure; and
presenting, by the computer through a user interface, results from the adjusting, the presenting including generating a visualization for displaying the results on the user interface, the results including the plurality of media creatives and corresponding debiased media creative efficiencies as adjusted and stored in the data structure.
presenting, by the computer through a user interface, results from the adjusting, the presenting including generating a visualization for displaying the results on the user interface, the results including the plurality of media creatives and corresponding debiased media creative efficiencies as adjusted and stored in the data structure.



Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rashid Al-Azmi published article “Data, Text, and Web Mining for Business Intelligence: A Survey” teaches Data Mining (DM) is defined as the process of analysing large databases, usually data warehouses or internet, to discover new information, hidden patterns and behaviours. It’s an automated process of analysing huge amounts of data to discover hidden traits, patterns and to predict future trends and forecast possible opportunities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


December 12, 2022